MEMORANDUM **
This is a petition for review of the denial of petitioners’ applications for cancellation of removal.
Respondent’s unopposed motion for summary disposition is granted because the questions raised in the petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Petitioners do not dispute that they failed to meet the ten years continuous physical presence requirement to establish eligibility for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(A). Further, petitioners’ challenge to being placed in removal rather than deportation proceedings is foreclosed by Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 598-99 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.